Defendant appeals from a judgment in favor of Jean Sinton and her husband awarded them for the physical injuries to her and consequential damages to him resulting from a fall which she sustained on the stairway in the defendant's station at Ninth Street in New York City. The evidence was that she slipped on the inside of a banana which was on the step. There was no evidence that the presence of the banana had been, in fact, brought to defendant's previous notice or that its presence on the step had existed for such space of time before the occurrence as would have afforded the defendant *Page 332 
sufficient opportunity to make proper inspection of the stairway and remove it. In the absence of such proof, it was error to submit the case to the jury. Schnatterer v. Bamberger,81 N.J.L. 558.
The judgment is reversed, with costs.